Citation Nr: 0033237	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the loss of teeth 
(claimed as dentures) for the purpose of receiving VA dental 
treatment.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to December 1945, and from February 1946 to June 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the RO has been adjudicating the above-
mentioned claim as a claim of service connection for dentures 
for the purpose of compensation.  

The Board has recharacterized the issue as service connection 
for the loss of teeth, as this more accurately addresses the 
true nature of the veteran's claim.  In his original March 
1998 claim for service connection of dentures, the veteran 
noted parenthetically that all of his teeth were removed 
while he was in the service as a result of a fungus that was 
deteriorating his jawbone.  Therefore, the Board has 
accordingly recharacterized the issue for appellate review as 
service connection for the loss of teeth.  

The Board has also recharacterized the issue to be service 
connection for the purpose of receiving VA dental treatment.  
This is because the veteran specifically clarified in his 
August 1999 substantive appeal that he was seeking service 
connection for the purpose of receiving VA medical care 
rather than for the purpose of receiving compensation.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

After a careful review of the record, the Board concludes 
that this case must be remanded.  

In its September 1998 rating decision, the RO concluded that 
the veteran did not have a current disability, indicating 
that dentures are not a disability for which compensation can 
be granted.  

The RO has not made a determination as to whether the 
veteran's lost teeth are entitled to service connection for 
the sole purpose of establishing eligibility for outpatient 
dental treatment as provided in 38 C.F.R. § 17.161, and as 
requested by the veteran.  38 C.F.R. § 3.381(a).  

Nor has the RO provided the veteran with notice of all the 
regulations that specify what is required in order to 
establish service connection for the sole purpose of 
establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. §§ 3.381, 17.161.  On remand, the RO should 
address this issue and provide the veteran with notice of all 
relevant laws and regulations regarding it.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, with respect to all VA claims, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required to ensure compliance with the notice and duty to 
assist provisions contained in the new law.  In this 
particular case, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured and that are 
deemed relevant to the issue on appeal.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service connection 
for the loss of teeth (claimed as 
dentures) for the purpose of receiving VA 
dental treatment.  In this regard, the RO 
should document its consideration of 
38 C.F.R. §§ 3.381, 4.150, and 17.161, as 
warranted.  

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


